MEMORANDUM **
Daryl Dwight Gray, a California state prisoner, appeals pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915A his civil rights action as barred under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed the action because a judgment in Gray’s favor would necessarily imply the invalidity of Gray’s conviction, and Gray failed to allege that his conviction has been invalidated. See Heck, 512 U.S. at 486-87, 114 S.Ct. 2364.
The district court did not abuse its discretion by denying Gray’s request for appointment of counsel. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
Gray’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.